Citation Nr: 0707497	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-17 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) prior to 
January 18, 2005.

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD from January 18, 2005.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1970 until October 
1971.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from April 2004 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in San Juan, Puerto Rico.

The veteran contends that he is entitled to an effective date 
prior to January 18, 2005, for the award of a 30 percent 
evaluation for his service-connected PTSD.  As the Board's 
disposition as to his increased rating claim results in an 
award of a 30 percent evaluation back to the date of the 
initial award, the earlier effective date claim has been 
subsumed by the decision to award an increase prior to 
January 18, 2005 and that issue is rendered moot.  Indeed, 
because the veteran has not challenged the effective date of 
the grant of service connection for PTSD, but rather 
disagrees only with the effective date of the increase to 30 
percent, the Board's grant of a 30 percent rating prior to 
January 18, 2005, fully satisfies his claim.  


FINDING OF FACT


Throughout the rating period on appeal, the veteran's PTSD 
has been productive of complaints including depression, 
anxiety, and insomnia; objectively, speech and thought 
processes were logical and coherent, and there were no 
findings of problems with memory, panic attacks, or 
difficulty in understanding complex commands. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
30 percent prior to January 18, 2005, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent from January 18, 2005, for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a December 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, such information was later provided in a March 2006 
communication.  As such, there is no prejudice to the 
veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  In 
fact, the veteran expressly indicated that he had not further 
evidence regarding his appeal in correspondence dated in 
April 2006.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Increased ratings 

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

For the period prior to January 18, 2005, the veteran is 
assigned a 10 percent evaluation for his service-connected 
PTSD.  Thereafter, a 30 percent evaluation is in effect.  The 
ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  That Code section evaluates 
PTSD under the general rating formula for mental disorders.  
Such general rating formula provides a 10 percent rating 
where the evidence demonstrates occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

In order to be entitled to the next-higher 30 percent 
evaluation, the evidence must demonstrate occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

The Board has reviewed the evidence of record during the 
period in question and finds that his disability picture most 
nearly approximates the next-higher 30 percent evaluation 
under Diagnostic Code 9411.  Indeed, the 10 percent rating 
currently in effect prior to January 18, 2005, is intended to 
reflect only mild or transient symptoms that only 
occasionally impair the veteran occupationally.  Here, 
however, VA clinical records dated in 2001, a VA examination 
dated in January 2002 and a private psychiatric evaluation in 
August 2004 demonstrate continuing symptoms of PTSD.  Such 
symptoms included depression, anxiety, agitation, 
aggressiveness, insomnia, and flashbacks and hypervigilance.  
Due to the regularity of treatment and persistency of PTSD 
complaints, the veteran's symptomatology cannot fairly be 
characterized as transient.  Moreover, the veteran's symptoms 
also generally appear to be more than mild in degree.  
Indeed, in a March 2001 VA outpatient report, the veteran 
endorsed a death wish.  He also stated that he did not feel 
stable.  Another March 2001 report noted complaints of 
increasing anxiety.  An April 2001 report endorsed several 
crying spells.  He complained of flashbacks in a September 
2001 VA record.  Furthermore, the August 2004 private 
psychiatric evaluation noted frequent suicidal thoughts, 
along with diminished memory and concentration.  

Based on the foregoing, the currently assigned 10 percent 
evaluation for the veteran's PTSD in effect prior to January 
18, 2005, is found to under-represent the consistency and 
severity of his disability picture.  Indeed, the evidence is 
determined to be more consistent with the next-higher 30 
percent rating which addresses symptoms of depressed mood, 
anxiety and poor sleep, all of which have been demonstrated 
in the record.

While it is determined that a 30 percent evaluation is 
appropriate for the veteran's PTSD prior to January 18, 2005, 
a rating in excess of that amount is not warranted for any 
portion of the rating period on appeal.  The reasons and 
bases for this determination will be set forth below.

In order to be entitled to the next-higher 50 percent rating 
for PTSD, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
veteran's service-connected PTSD for any portion of the 
rating period on appeal, as will be discussed below.  

Indeed, the overall evidence of record does not indicate that 
the veteran's service-connected PTSD has caused speech or 
thought disorders.  To the contrary, the veteran's speech was 
found to be relevant, coherent and logical in VA outpatient 
records dated in March 2001.  Furthermore, his speech was 
again clear and coherent upon VA examination in January 2002.  
Additionally, he was logical and coherent in the August 2004 
private evaluation, though his speech was occasionally 
irrelevant at that time.  Speech was again described as clear 
and coherent upon most recent VA examination in February 
2006, and in an April 2006 progress report.  

With respect to his thought processes, the January 2002 VA 
examination stated that no thought or perceptual disorders 
were elicited.  Subsequent VA examination in 
January 2005 revealed that the veteran's thoughts were 
logical and coherent and that there was no looseness of 
association.  There was also no evidence of disorganized 
speech.  Finally, the most recent VA examination in February 
2006 indicated no report of impairment in thought processes 
and communication.  

The Board does acknowledge a VA admission report in December 
2005 in which the veteran endorsed visual and auditory 
hallucinations of persecution.  However, the competent 
evidence indicates that such symptoms were a product of a 
psychotic disorder, apparently differentiated from his PTSD.  
As such, those symptoms indicated in the admission report do 
not support a higher evaluation for the disability at issue.  

Based on the foregoing, then, the evidence does not show 
speech, communication or deficiencies in thought process due 
to PTSD.  The evidence of record also fails to indicate panic 
attacks occurring more than once weekly.  In fact, the 
veteran did not report any panic attacks upon VA examination 
in January 2002, January 2005 or February 2006.  Such 
examination reports also did not indicate any difficulty 
understanding complex commands.  Moreover, the August 2004 
private evaluation indicated that the veteran had adequate 
intellectual capacity.  Finally, the January 2005 VA 
examination noted that the veteran's abstraction capacity was 
normal.

The competent evidence also fails to reveal significant 
memory impairment such as to warrant an increased rating.  To 
the contrary, the VA examiner in January 2002 expressly 
stated that the veteran's memory was good.  Moreover, while 
diminished memory was reported in the August 2004 private 
psychiatric evaluation, subsequent VA examinations in January 
2005 and February 2006 showed that the veteran's memory was 
fair and no gross memory loss or impairment were reported.   
In fact, the January 2005 examination expressly indicated 
that his memory for recent, remote and immediate events was 
intact.  Furthermore, an April 2006 VA progress note stated 
that the veteran's memory was preserved for all events.  
Moreover, the VA examinations revealed fair insight and 
judgment.  

The evidence of record does reflect disturbances in 
motivation and mood.  Indeed, the veteran's depression is 
chronic.  Moreover, the evidence throughout the rating period 
indicates symptoms of social isolation.  For example, such 
isolation was noted in a March 2001 VA clinical record.  The 
most recent VA examination in February 2006 indicates that 
the veteran isolates himself in his room for days.  
Additionally, the January 2005 VA examination notes that the 
veteran experienced recurrent distressing thoughts about 
Vietnam.  

Despite the disturbances in motivation and mood detailed 
above, the overall evidence does not show that the veteran's 
PTSD symptoms have caused occupational and social impairment 
with reduced reliability and productivity such as to warrant 
the next-higher 50 percent evaluation under the general 
rating formula for mental disorders.  In so finding, the 
Board again notes that the VA examinations show essentially 
normal communication and cognitive abilities.  

In concluding that an initial disability rating in excess of 
30 percent is not warranted here, the Board has also relied 
on the veteran's Global Assessment of Functioning (GAF) 
scores assigned at his January 2002, January 2005 and 
February 2006 VA examinations.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Here, the VA examinations reveal GAF scores of no less than 
50.  Moreover, the August 2004 private psychiatric evaluation 
assessed a GAF score of 53.  Finally, while a December 2005 
VA admission reflected a GAF of 25, this treatment was for a 
psychotic disorder distinct from the service-connected PTSD.  
Therefore, the GAF scores referable to PTSD range from 50 to 
53.  In this regard, the Board notes that scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  As such, the GAF scores of record do not indicate 
symptomatology more nearly approximated by the next-higher 50 
percent evaluation.  

Based on the above, the veteran is entitled to a 30 percent 
rating for the period prior to January 18, 2005.  However, an 
initial evaluation in excess of 30 percent is not warranted 
for any portion of the rating period on appeal.  In reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Prior to January 18, 2005, an initial 30 percent rating for 
PTSD is granted, subject to governing criteria applicable to 
the payment of monetary benefits.

Prior to and as of January 18, 2005, entitlement to an 
initial rating in excess of 30 percent is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


